Non-Responsive
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant is directed to see the notice of non-compliant amendment included with this communication.  The former error of not underlining amended language has returned.  However, the applicant is commended for correcting the on and off recitations to be correct and consistent with the elected invention and disclosure.  
Unfortunately, the present amendment, filed on 12/13/2021, appears to amend all claims away from the elected invention for the reasons detailed below* (as a rehearsal see the restriction dated 10/2/2019, and the election by the applicant of Group I (claims 1-5) in the reply dated 11/6/2019).  Note that presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and therefore the claims have not been entered.  The amended claims are not readable on the elected invention because 
*the elected invention does not have the structure or operation claimed: “wherein the cryopump operates between the “on” and “off” configurations to make the internal temperature equal to the set temperature for the predetermined period of time.”.  The elected and disclosed invention never operates in some other mode between the on and off modes but rather only operates with the cryopump on or off.  Further, the elected and disclosed invention maintains the internal temperature for the predetermined period of time when the cryopump is off and not in some other operation as claimed and not in any operation including both on and off operations (see spec. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




March 15, 2022